



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Le, 2014 ONCA 752

DATE: 20141028

DOCKET: C58701

Sharpe, LaForme and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Phuong Ba Le

Appellant

Jill R. Presser, for the appellant

Emilie Taman, for the respondent

Heard: October 24, 2014

On appeal from the sentence imposed on February 3, 2014
    by Justice
Peter Tetley
of the Ontario Court of
    Justice.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the appellant that the sentence of 5 years in the
    circumstances of this case offends the parity principle.

[2]

The trial judge explicitly rejected the Crowns position that the
    appellant was part of a criminal organization, and found that at most he was a
    trusted courier.

[3]

The appellants co-accused, the recipient of the drugs, was found to be
    an active drug trafficker with a criminal record. He received a sentence of 4
    years for the same offence.

[4]

The appellant is a youthful first offender and the fresh evidence
    indicates he is doing well in the institution.

[5]

In these circumstances, we grant a leave to appeal, allow the appeal and
    substitute the sentence of 42 months.


